Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-17 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Pub. 2017/0028703) in view of Zalameda et al (US Pub. 2017/02970951; hereinafter Zalamed) and further in view of Bamberg et al (US Pub. 2015/02194441; hereinafter Bamberg).

As per claim 15, Xu discloses a method for additive manufacturing, the method comprising: 

manufacturing a workpiece by an additive manufacturing method and during the manufacturing, analyzing the workpiece by a combination of infrared thermography and electronic laser speckle interferometry [Fig. 1; para 0005, 0010-0013; “Additive manufacturing tool 12 builds workpiece 24 layer-by-layer by iteratively depositing …”; para 0015; “Processor 30 analyzes workpiece 24 for flaws in real time during its fabrication …”].

Xu does not specifically disclose regarding utilizing an infrared thermography for analysis. But use to an infrared thermography is well known in the art. However, Zalameda (in the same field of additive manufacturing) discloses using infrared thermography for measurement of material properties and the detection of defects during the additive manufacturing process [abstract; para 0005, 0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing.

Similarly, Though Xu does not specifically disclose regarding an electronic laser speckle interferometry, use of the electronic laser speckle interferometry is well known in the art. However, Bamberg (in the same field of additive manufacturing) discloses performing speckle interferometry method and thus for optically detecting the occurring surface distortions and/or elongations [para 0009, 0011]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing.

Obviously, a routineer in the art, after reading the disclosers of Xu, Zalameda, and Bamberg, would like to take the advantages of the infrared thermography with the electronic laser speckle interferometry to optimize the detection of defects during the additive manufacturing and thus provide an additive manufacturing device with more accuracy.


As per claim 17, Xu discloses a device for manufacturing a workpiece, the device comprising: 

a manufacturing device configured to produce the workpiece using additive manufacturing and an analysis device configured to analyze the workpiece during the manufacturing, wherein the analysis device comprises: a unit for electronic laser speckle interferometry and a unit for infrared thermography [Fig. 1; para 0005, 0010-0013; “Additive manufacturing tool 12 builds workpiece 24 layer-by-layer by iteratively depositing …”; para 0015; “Processor 30 analyzes workpiece 24 for flaws in real time during its fabrication …”].

Xu does not specifically disclose regarding utilizing an infrared thermography for analysis. But use to an infrared thermography is well known in the art. However, Zalameda (in the same field of additive manufacturing) discloses using infrared thermography for measurement of material properties and the detection of defects during the additive manufacturing process [abstract; para 0005, 0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing.

Similarly, Though Xu does not specifically disclose regarding an electronic laser speckle interferometry, use of the electronic laser speckle interferometry is well known in the art. However, Bamberg (in the same field of additive manufacturing) discloses performing speckle interferometry method and thus for optically detecting the occurring surface distortions and/or elongations [para 0009, 0011]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing.

Obviously, a routineer in the art, after reading the disclosers of Xu, Zalameda, and Bamberg, would like to take the advantages of the infrared thermography with the electronic laser speckle interferometry to optimize the detection of defects during the additive manufacturing and thus provide an additive manufacturing device with more accuracy.


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Pub. 2017/0028703) in view of Zalameda et al (US Pub. 2017/0297095; hereinafter Zalameda) and in view of Bamberg et al (US Pub. 2015/02194441; hereinafter Bamberg) and further in view of Czinger et al (US Pub. 2017/0343984; hereinafter Czinger).
As per claim 16, Xu, Zalameda, and Bamberg disclose the invention substantially. Though Xu, Zalamed, and Bamberg do not specifically disclose regarding use of a machine learning technique, Czinger (in the same field of additive manufacturing) discloses use of the machine learning knowledge [para 0089, 0140]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they all are directed to an additive manufacturing.


Allowable Subject Matter
Claims 1-14 allowed.


Response to Arguments
Applicant’s arguments with respect to claims 15-17 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Moreover, there was no discussion regarding claims 15-17 during telephone interview on 6/10/2022. There was discussion specifically regarding claim 1 rejection over the prior art (see Office Action Appendix, dated 6/10/2022). 



Shor summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20190022946 discloses an additive manufacturing method and apparatus utilizing analysis of a workpiece to determine if the workpiece meets the specified requirements may comprise destructive testing, such as physical sectioning and examination, for example with a microscope, and/or proof testing.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the examiner in the prior office action.